Title: From Thomas Jefferson to Robert Smith, 20 September 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Sep. 20. 1802.
          
          I have had an opportunity of consulting with mr Madison and of considering with his assistance the question whether the John Adams should proceed. I had before been favored with a letter from mr Gallatin which with yours furnished material considerations on the subject. the defect of specific appropriation presented the greatest difficulty: but that seems already incurred by the advance of the two months wages, and the additional expences of her mission are not likely to increase it much. considering the smallness of expence now to be incurred, the conclusion is that that will be overweighed by the advantages which may arise from her proceeding; which therefore you will be pleased to consider as approved, & to order her to proceed with as little delay as possible. I have considerable expectations that Marocco and Tunis will both be found in a state of peace with us. should this be the case, and no good cause of apprehension exist more than is now known to us, I refer to your consideration to order home such a proportion of the force there as shall not be necessary against Tripoli. we formerly considered 2. frigates as sufficient for that power, and I have seen no reason to change the opinion. I confess I should feel very great anxieties for their safety against the winter, were they to remain there till that season. if you think the question What force shall be left there? of sufficient difficulty to delay it’s final decision till the 10th. or 12th. of the ensuing month, when we shall be all together, it might be deferred till then, after which we shall doubtless have opportunities of forwarding the orders, tho’ the John Adams will be gone.—the favorable information I had recieved of the expedition with which the New York had been fitted out, induced the wish in my letter of Aug. 30. to express my satisfaction: but if I misunderstood the persons to whom we were indebted for it, I hope you suppressed the notice I took of it. Accept assurances of my affectionate esteem and respect.
          
            Th: Jefferson
          
        